                     Case 1:21-cv-00308-KBJ Document 15 Filed 02/08/21 Page 1 of 10

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the

                                                    __________  District
                                                          District       of __________
                                                                   of Columbia


    FACING FOSTER CARE IN ALASKA; FAMILY                            )
   EQUALITY; TRUE COLORS UNITED, INC.; and                          )
   SERVICES & ADVOCACY FOR GLBT ELDERS                              )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:21-cv-308-KBJ
                                                                    )
UNITED STATES DEPARTMENT OF HEALTH AND                              )
HUMAN SERVICES; and NORRIS COCHRAN, in his                          )
 official capacity as Acting Secretary, United States               )
      Department of Health and Human Services                       )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) United States Department of Health and Human Services
                                       Hubert H. Humphrey Building
                                       200 Independence Avenue, S.W.
                                       Washington, D.C. 20201




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Robin Thurston (D.C. Bar No. 1531399)
                                       Democracy Forward Foundation
                                       P.O. Box 34553
                                       Washington, DC 20043
                                       (202) 701-1782
                                       rthurston@democracyforward.org

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               ANGELA D. CAESAR, CLERK OF COURT


Date:           2/3/2021                                                              /s/ Anson Hopkins
                                                                                           Signature of Clerk or Deputy Clerk
                       Case 1:21-cv-00308-KBJ Document 15 Filed 02/08/21 Page 2 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:21-cv-308-KBJ

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any) United States Department of Health and Human Services
 was received by me on (date)               02/03/2021                .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                        , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                                ; or
                                   On February 4, 2021, I served the Summons, Complaint, Civil Cover sheet, Notice of Designation of
           X Other (specify):
           ’                       Related Case, Disclosure Statements and Judge's Individual Rules and Notice and Consent to
                                   proceed before Magistrate Judge upon the United States Department of Health and Human Services            .
                                   by mailing true and correct copies of the aforementioned documents via Certified Mail to the Acting
                                   Attorney General of the United States, the Acting US Attorney for the District of Columbia, and the
                                   United States Department of Health and Human Services (see attached mail receipts).
           My fees are $                           for travel and $                   for services, for a total of $           0.00          .


           I declare under penalty of perjury that this information is true.


 Date:       02/05/2021
                                                                                              Server’s signature

                                                                                Keith Kaplan, Law Clerk
                                                                                          Printed name and title

                                                                               Cravath, Swaine & Moore
                                                                               825 Eighth Avenue
                                                                               New York, NY 10019
                                                                                              Server’s address

 Additional information regarding attempted service, etc:
Case 1:21-cv-00308-KBJ Document 15 Filed 02/08/21 Page 3 of 10
Case 1:21-cv-00308-KBJ Document 15 Filed 02/08/21 Page 4 of 10
Case 1:21-cv-00308-KBJ Document 15 Filed 02/08/21 Page 5 of 10
                     Case 1:21-cv-00308-KBJ Document 15 Filed 02/08/21 Page 6 of 10

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the

                                                    __________  District
                                                          District       of __________
                                                                   of Columbia


    FACING FOSTER CARE IN ALASKA; FAMILY                            )
   EQUALITY; TRUE COLORS UNITED, INC.; and                          )
   SERVICES & ADVOCACY FOR GLBT ELDERS                              )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:21-cv-308-KBJ
                                                                    )
UNITED STATES DEPARTMENT OF HEALTH AND                              )
HUMAN SERVICES; and NORRIS COCHRAN, in his                          )
 official capacity as Acting Secretary, United States               )
      Department of Health and Human Services                       )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       Norris Cochran, in his official capacity as Acting Secretary, United States Department
                                       of Health and Human Services
                                       United States Department of Health and Human Services
                                       Hubert H. Humphrey Building
                                       200 Independence Avenue, S.W.
                                       Washington, D.C. 20201

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Robin Thurston (D.C. Bar No. 1531399)
                                       Democracy Forward Foundation
                                       P.O. Box 34553
                                       Washington, DC 20043
                                       (202) 701-1782
                                       rthurston@democracyforward.org

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               ANGELA D. CAESAR, CLERK OF COURT


Date:                 2/3/2021                                                      /s/ Anson Hopkins
                                                                                         Signature of Clerk or Deputy Clerk
                       Case 1:21-cv-00308-KBJ Document 15 Filed 02/08/21 Page 7 of 10

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:21-cv-308-KBJ

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)          Norris Cochran, in his official capacity as Acting Sec., HHS
 was received by me on (date)             02/03/2021                       .

           ’ I personally served the summons on the individual at (place)
                                                                                        on (date)                                  ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                     , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                        on (date)                                  ; or

           ’ I returned the summons unexecuted because                                                                                            ; or

           ’ Other (specify):
           X                        On February 4, 2021, I served the Summons, Complaint, Civil Cover sheet, Notice of Designation of Related Case,
                                    Disclosure Statements and Judge's Individual Rules and Notice and Consent to proceed before Magistrate Judge upon the
                                    Acting Secretary of the United States Department of Health and Human Services by mailing true and correct copies of the
                                    aforementioned documents via Certified Mail to the Acting Attorney General of the United States, the Acting US Attorney for
                                    the District of Columbia, and the United States Department of Health and Human Services (see attached mail receipts).

           My fees are $                           for travel and $                          for services, for a total of $               0.00           .


           I declare under penalty of perjury that this information is true.


 Date:       02/05/2021
                                                                                                    Server’s signature

                                                                                        Keith Kaplan, Law Clerk
                                                                                                 Printed name and title

                                                                                              Cravath, Swaine & Moore
                                                                                              825 Eighth Avenue
                                                                                              New York, NY 10019
                                                                                                    Server’s address

 Additional information regarding attempted service, etc:
Case 1:21-cv-00308-KBJ Document 15 Filed 02/08/21 Page 8 of 10
Case 1:21-cv-00308-KBJ Document 15 Filed 02/08/21 Page 9 of 10
Case 1:21-cv-00308-KBJ Document 15 Filed 02/08/21 Page 10 of 10
